Per Curiam:

The appellee files a motion to dismiss the appeal on the ground that the appellant has not caused a transcript of the evidence to be prepared and filed. In order for the appellant to obtain a decision on any • question affected by the evidence it is necessary for him to procure a complete transcript of the oral evidence. (Readicker v. Denning, 86 Kan. 79, 119 Pac. 533; McGuire v. Davis, 95 Kan. 486, 148 Pac. 755.) Here, however, the appellant raises no question of that character — his sole contention is that judgment should have been rendered in his favor on the special findings, to determine which no reference to the evidence is necessary. The appellee, however, wishes to obtain a review of the decision of the trial court on his demurrer to the evidence and other rulings affected by the evidence. As to these matters the appellee is himself in effect the appellant and it devolves upon him to procure the transcript.
The motion to dismiss is denied.